                 Case 2:19-cv-00898-SMD Document 12 Filed 12/27/19 Page 1 of 3


MD AL MODIFIED AO 440 (Rev. 12/09) Summons in a Civil Action


                                  UNITED STATES DISTRICT COURT
                                                                for the
                                                      Middle District of Alabama

  ULYSSES WILKERSON and ANGELA WILLIAMS
                          Plaintiff
                             v.                                            Civil Action No. 2:19-cv-00898-SMD
               BRANDON HICKS, ET AL.
                         Defendant

                                 ACZAS          SUMMONS IN A CIVIL ACTION

To:(Defendant's name and address)

                                            Brandon Hicks
                                            c/o City Clerk Shannon Bryan
                                            301 Charles W. Meeks, Ave.
                                            Troy, AL 36081


         A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if
you are the United States or a United States agency, or an officer or employee of the United States described in
Fed. R. Civ.P. 12 (a)(2) or(3) — or 90 days in a Social Security action — you must serve on the plaintiff an answer to
the attached complaint or a motion under Rule 12 of the Federal. Rules of Civil. Procedure. The answer or motion must
be served on the plaintiff or plaintiffs attorney, whose name and address are:
                                      Julian L. McPhillips, Jr.
                                      516 S. Perry Street
                                      Montgomery, AL 36104
                                      (334) 262-1911
                                      julianmcphillips@msg-lawfirm.com

       If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             DEBRA P. HACKETT, CLERK OF COURT


Date:             3 zoict                                                              Sign      Clerk or Deputy Clerk
                  Case 2:19-cv-00898-SMD Document 12 Filed 12/27/19 Page 2 of 3


MD AL MODIFIED AO 440(Rev. 02/09) Summons in a Civil Action (Page 2)

Civil Action No.

                                                   PROOF OF SERVICE
                     (This section should not befiled with the court unless required by Fed. R. Civ. P. 4(1))

          This summons for (name ofindividual and title, f
                                                         i any)

was received by me on (date)

         II I personally served the summons on the individual at (place)
                                                                               on (date)                        ; or

         II I left the summons at the individual's residence or usual place of abode with (name)
                                                            , a person of suitable age and discretion who resides there,
         on (date)                            , and mailed a copy to the individual's last known address; or

         CI I served the summons on (name ofindividual)                                                                    , who is
          designated by law to accept service of process on behalf of(name oforganization)
                                                                               on (date)                        ; or

         CI I returned the summons unexecuted because                                                                         ; or

         II Other (specij):



          My fees are $                       for travel and $                  for services, for a total of$   0.00


         I declare under penalty of perjury that this information is true.


Date:
                                                                                     Server's signature



                                                                                   Printed name and title




                                                                                      Server's address

Additional information regarding attempted service, etc:
                                 Case 2:19-cv-00898-SMD Document 12 Filed 12/27/19 Page 3 of 3




U. S. District Court
Middle District of Alabama
One Church Street, Suite B-110
Montgomery, AL 36104co




                1.4
                                        1 1 11 i i 1 1 1
                                      7016 2070 0000 0829 8983
                                                                                              FiZt:.°~14    o



                                                                                                           02 IP
                                                                                                                -cf.S Pos,)-




                                                                                                                      $
                                                                                                                         -




                                                                                                           0000254836 DEC 03
                                                                                                                               rt%




                                                                                                           MA'LED FROM ZiPCODE 36104

                                                                                                    neopost;
                                                                                                    12/0412019
                                                                                                                                     PfTNEY BOWES


                                                                                                                                     006.80'



                                                                                                    US POSTAGE                 Soo
                 fi

                                                Brandon Hicks                                                                     ZIP 361 04
                                                                                                                               04 -11 112Aroppo
                                                c/o City Cierl,Channon RrvAn
                                                    LhEr        N   I            7 7.; 2,                        Ct                  ; 13.
                                                Troy, Ala                  ..F?„          P    7.0 „S. F. D:;7-
                                                                                          RF;'US 7 17,'
                                                                                    N A ES M E          OFWARr;

                                                     RE           B      3Fiet44.eisea.
                                           3 6:1_04).-4018
